Citation Nr: 1760538	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO. 13-44 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a compensable disability rating prior to September 19, 2013, and in excess of 10 percent thereafter for service-connected degenerative joint disease of the left knee. 

2. Entitlement to a compensable disability rating prior to September 19, 2013, and in excess of 10 percent thereafter for service-connected degenerative joint disease of the right knee. 

3. Entitlement to a compensable disability rating for service-connected neuralgia paresthetica of the left thigh. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2004 and rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran's November 2013 VA Form 9 perfected the appeals of increased ratings for degenerative joint disease of the bilateral knees, but did not include his claim for an increased rating for neuralgia paresthetica of the left thigh. To the extent that appeal for an increased rating for neuralgia paresthetica of the left thigh was not timely filed, by treating a claim as if it is part of a timely filed substantive appeal, VA effectively waives all objections to the procedural adequacy of the appeal with respect to that issue. Percy v. Shinseki, 23 Vet. App. 37 (2009). Therefore, this claim is currently before the Board on appeal.

The issues of increased ratings for degenerative joint disease of the bilateral knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's neuralgia paresthetica of the left thigh more closely approximates moderate paralysis of the external cutaneous nerve.



CONCLUSION OF LAW

The criteria for a compensable disability rating for neuralgia paresthetica of the left thigh have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.10, 4.124a, Diagnostic Code 8529 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by an April 2010 letter. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.
 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded an in-person examination in March 2016. The VA examiner provided clear explanations in support of the opinion and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examination and medical opinion are adequate to decide the Veteran's claim. 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Increased Rating for Left Thigh Neuralgia Paresthetica

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The Veteran's left thigh neuralgia paresthetica is currently rated as noncompensable under Diagnostic Code (DC 8529). DC 8529 concerns impairment of the external cutaneous nerve of the thigh. A noncompensable rating is warranted for mild or moderate paralysis of the external cutaneous nerve of the thigh and a maximum 10 percent rating is warranted for severe to complete paralysis. 38 C.F.R. § 4.124a, DC 8529.

Upon VA examination in March 2016, the VA examiner noted that the Veteran's paralysis of the external cutaneous nerve of the left thigh was incomplete, and moderate in severity. The examiner noted the Veteran's left thigh was absent for sensation for light touch. The examiner indicated that the Veteran had an abnormal gait and favored his right leg, but attributed this to osteoarthritis of the knee. The examiner also noted the Veteran's nerve condition was not so diminished that amputation with prosthesis would equally serve the Veteran.

The Veteran's treatment records are absent of any complaints regarding the Veteran's left thigh. The record is absent of any evidence showing the Veteran's left thigh external cutaneous nerve is severely or completely paralyzed. Further, the evidence does not demonstrate involvement of any other nerve in the left lower extremity other than the external cutaneous nerve. Thus although there are other diagnostic codes pertaining to peripheral neuropathy of the lower extremities that provide compensable ratings, they are inapplicable in the Veteran's case.

The Veteran contends that his left thigh neuralgia paresthetica more closely approximates the criteria for a compensable rating under DC 8529. While the Veteran is competent to report symptoms, he is not competent to identify a specific level of disability of his disorder according to the appropriate rating criteria; such competent evidence has been provided by the VA examiner who examined him and rendered a pertinent opinion in conjunction with the examination. The medical findings directly address the criteria under which this disability is evaluated. Moreover, as the VA examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value. The VA examination is more probative than the Veteran's subjective evidence of complaints of increased symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Accordingly, entitlement to a compensable disability rating for left thigh neuralgia paresthetica is denied. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

A compensable disability rating for neuralgia paresthetica of the left thigh is denied.


REMAND

Due to recently-issued caselaw, the Board must remand the claim for entitlement to increased disability ratings for bilateral knee disorders. Correia v. McDonald, 28 Vet. App. 158 (2016) (holding "the final sentence of [38 C.F.R.]§ 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.") 

The final sentence of 38 C.F.R. § 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." In review of the March 2016 VA examination report, it is unclear whether the VA examiner tested the bilateral knee disabilities for pain on both active and passive motion, and in both weight-bearing and non-weight-bearing conditions. Thus, a remand is required for a new examination.

Accordingly, the case is REMANDED for the following actions:

1. Request that the Veteran identify and secure any relevant private medical records that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain any outstanding VA medical records and associate them with the claims file.

3. Schedule the Veteran for a VA orthopedic examination to determine the severity of the bilateral knee disabilities. The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner must test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is unnecessary, he or she must provide a detailed explanation for why the testing could not, or should not, be accomplished. 

In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. 

The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why the assessment could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If not feasible, the examiner should provide a detailed explanation for why the opinion could not be accomplished.

4. After completion of the above and any other appropriate development deemed necessary, readjudicate the issues on appeal on the basis of the additional evidence. If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.



The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


